UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATASHA MARIE MARKLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:04-cr-00025-gec)


Submitted:   October 12, 2007             Decided:   October 29, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


I. D. Walton Caudill, Roanoke, Virginia, for Appellant. Ray Burton
Fitzgerald,   Jr.,   OFFICE   OF  THE   UNITED   STATES  ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Natasha      Marie   Markle    pled   guilty   to   conspiracy   to

distribute and possess with intent to distribute fifty grams or

more of crack cocaine, in violation of 21 U.S.C. § 846 (2000).               The

district    court   granted      the   government’s   motion     for   downward

departure under U.S. Sentencing Guidelines Manual § 5K1.1, p.s.

(2004), based upon Markle’s substantial assistance, and sentenced

Markle to a 132-month term of imprisonment, which was 103 months

below the advisory sentencing guideline range.              Markle’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adequacy of the hearing conducted pursuant

to   Fed.   R.   Crim.   P.   11,   and   the   reasonableness    of   Markle’s

sentence.     Markle has filed a pro se supplemental brief raising

several issues.1      We affirm.

            Counsel raises as a potential issue the adequacy of the

plea hearing but does not specify any deficiencies in the district

court’s Rule 11 inquiries.             Because Markle did not move in the

district court to withdraw her guilty plea, any error in the

Rule 11 hearing is reviewed for plain error.                United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).



      1
      We have thoroughly reviewed the issues raised in the pro se
brief and find them to be without merit.     To the extent Markle
seeks to raise claims of ineffective assistance of counsel on
direct appeal, we decline to review them at this time. See United
States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.) (providing
standard), cert. denied, 546 U.S. 1203 (2006).

                                       - 2 -
Our careful review of the record convinces us that the magistrate

judge substantially complied with the mandates of Rule 11 in

accepting Markle’s guilty plea. Moreover, the magistrate judge and

the district court ensured that Markle entered her plea knowingly

and voluntarily and that the plea was supported by an independent

factual basis.         See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

               Counsel     also     suggests    that     Markle’s    sentence    is

unreasonable.       In imposing a sentence post-Booker,2 courts still

must calculate the applicable guideline range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).             United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                      Id. at 433

(internal quotation marks and citation omitted); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007).

               The district court properly calculated the guideline

range    and    appropriately       treated    the   sentencing     guidelines   as

advisory.        The     district    court    explicitly    considered   Markle’s

assistance to the government in granting the government’s motion

for a substantial assistance departure.                The court also considered


     2
        United States v. Booker, 543 U.S. 220 (2005).

                                        - 3 -
the nature of the offense and Markle’s history and characteristics

before imposing a sentence well below the guideline range.                    Thus,

we find that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                 This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 4 -